Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran US 2019/0247650 A1.

	Tran teaches:
1. A control system for a movement reconstruction and/or restoration system for a patient, comprising 
a movement model generation module to generate movement model data information; [Fig. 4 stage 1 and para. 0067 and 0083, “FIG. 7B shows an exemplary FES control process. During a training phase, capturing muscle signals associated with a predetermined task and training a learning machine to associate the muscle signals with the task (72).”] and 
an analysis module receiving and processing data provided at least by the movement model generation module; [para. 0070 and 0108]
wherein the control system is configured and arranged to prepare and provide on the basis of data received by the movement model generation module and the analysis module a movement model describing a movement of a patient and providing, on the basis of the movement model, stimulation data for movement reconstruction and/or restoration. [Fig. 4 stage 2 and para. 0109, “The system includes determining one or more muscle movements responsive to the environment and applying functional electrical stimulation (FES) based on the modeled muscle activities to move muscles responsive to the environment.”]

Tran teaches:
2. The control system according to claim 1, wherein the analysis module is a real-time analysis module. [Fig. 4 stage 2]

	Tran teaches:
3. The control system according to claim 2, wherein the control system further comprises an input module for receiving sensor input data, the sensor input data describing a phase of the movement.  [Fig. 4 Sensors 108]

	Tran teaches:
4. The control system of claim 3, wherein the control system further comprises a preprocessing module for preprocessing sensor input data received by the input module.  [para. 0230, “First, the system performs data normalization and filtering for the accelerometers and EMG sensors that detect patient movements and muscle strength.”]

	Tran teaches:
5. The control system of claim 3, wherein the control system further comprises a filter to filter the data provided by the real-time analysis module.   [para. 0230, “First, the system performs data normalization and filtering for the accelerometers and EMG sensors that detect patient movements and muscle strength.”]

	Tran teaches:
6. The control system of claim 5, wherein the filter is at least one of a Kalman filter, a histogram filter, a particle filter, or a stochastic filter.  [para. 0069, “In each generation, the fitness of the whole population is evaluated, multiple individuals are stochastically selected from the current population (based on their fitness), modified (mutated or recombined) to form a new population, which becomes current in the next iteration of the algorithm.”]

	Tran teaches:
7. The control system of claim 3, wherein the movement model generation module is configured and arranged to prepare and provide the movement model, wherein the movement model generation module is a learning system.  [Fig. 4 stage 1]



	Tran teaches:
8. The control system of claim 7, wherein the control system is configured and arranged to prepare and provide the movement model on the basis of a fusion of sensor input data and movement model.  [Fig. 4 120 receives inputs from sensors 108]

	Tran teaches:
9. The control system of claim 3, wherein the control system comprises at least one sensor data buffer.  [para. 0235, “he electrode-amplifier is cascaded with a separate signal conditioner minimizes noise and motion artifact by buffering the EMG signal near the source (the amplifier presents a very high impedance input to the EMG source, and a very low output impedance);”]

	Tran teaches:
10. The control system of claim 3, wherein the control system comprises at least one offline expert system.  [para. 0240, “The knowledge of an expert or well-classified examples are expressed as or transferred to a set of “fuzzy production rules” in the form of IF-THEN, leading to algorithms describing what action or selection should be taken based on the currently observed information.”]

	Tran teaches:
11. The control system of claim 3, wherein the control system comprises at least one movement event library.  [para. 0072, “The hidden Markov model is used to derive a set of reference pattern templates, each template representative of an identified pattern in a vocabulary set of reference treatment patterns.”]

	Tran teaches:
12. The control system of claim 3, wherein the control system comprises at least one model training module.  [para. 0067]

	Tran teaches:
13. The control system of claim 3, wherein the control system is configured and arranged to extract at least one base frequency out of sensor input data, wherein the base frequency is indicative of a cadence of the movement.  [para. 0058]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tran US 2019/0247650 A1 in view of Goodall et al. US 2017/0156662 A1.

	Tran does not teach the following limitation, however, Goodall teaches:
14. The control system of claim 3, wherein the control system comprises a pre-warning module, which is configured and arranged to provide a pre-warning signal indicative of providing an upcoming stimulation event.  [para. 0148, “The reporter 1500 may function in combination with the effector 1008 to provide visual or auditory context to the subject upon action of the effector 1008, such as when a tactile stimulation occurs via a tactile stimulator of the effector 1008.”]
It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Goodall with those of Tran.  A person having ordinary skill in the art would have been motivated to combine the teachings because Goodall teaches that a system which stimulates the body can provide visual or auditory or data information to the user to provide warnings of potential risky movement (See para. 0148).
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115